3/21/20, 3:32 PM

Re. Holy Week assignmentexarge °P8ty-11926-PBS Document 111-9 Filed 03/30/20 Page 1 of 43

\@ Share > Copylink \ Download |) Copyto ‘& Version history < Previous 54 0f61 Ni

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Wednesday, April 9, 2014 8:17:56 PM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: Holy Week assignments

Follow up:

Fr. Emmanuel,
| pray you and your family are well.

His Eminence would like you to serve and assist the following priests for two Holy Week services
according to the following schedule:

e Palm Sunday morning: St. Sophia Church in New London, CT. Fr. Dean Panagos, 860-442-2377
e Holy Saturday Evening: St. George Cathedral, Springfield, MA. Fr. Chris Stamas, 413/737-1496

Piease contact both Fr. Dean and Fr. Chris immediately to discuss the details of these two services.

if you have any questions, please let me know.
We pray that you have a blessed and rewarding journey to Paschal!

With brotherly love,
tib

 

From: "+ Emmanuel Lemelson" <elemelson@outlook.com>
To: "Father Theodore J. Barbas" <fatherted @boston.goarch.org>
Sent: Thursday, April 3, 2014 6:01:22 PM

Dear Father,

Your blessing.

...had a chance to meet with his Eminence last week and he suggested that we connect. Tried calling and left a
message today for you... is there a good time to call again?

In the meantime, Kali Sarakosti...

+ Rev. Fr. Emmanuel Lemelson

508-485-0607

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the addressee(s), and
may contain confidential or legally privileged information. If you are not the intended recipient, you have
received this message in error and any use, dissemination, forwarding, printing or copying is strictly

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2F Documents%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Re. Holy Week assignment gensp. 1 3 Q7"9 1926-PBS Document 111-9 Filed 03/30/20 Page 2o0f43 — 3/2/20, 3:36 PM

\? Share > Copylink Download [ Copyto 'h Version history < Previous 680f91 Ne

resent

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Saturday, April 19, 2014 4:38:33 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>
Subject: Re: Holy Week assignments

Follow up:

thank you
sorry for the last minute request.
i've been in the hospital with my daughter and sent it from here.

are you going to springfield tonight.

kali anastasi!
tib

 

From: "+ Emmanuel Lemelson" <elemelson@ outlook.com>
To: "Fr. Ted Barbas" <fatherted @boston.goarch.org>

Sent: Saturday, April 19, 2014 11:41:19 AM

Subject: RE: Holy Week assignments

...went to Roslindale this morning to help Fr. Basil.

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the addressee(s), and
may contain confidential or legally privileged information. If you are not the intended recipient, you have
received this message in error and any use, dissemination, forwarding, printing or copying is strictly
prohibited. If you have received this communication in error, please notify the sender and purge this message
immediately without making any copy.

From: Fr. Ted Barbas |mailto:fatherted@ boston.goarch.org |

Sent: Saturday, April 19,2014 1:07 AM

To: + Emmanuel Lemelson

Subject: RE: Holy Week assignments

Fr. Greg

Can you go back to Roslindale in the morning (Saturday) to help Fr. Vasili with communion?
Thanks

Tyb

Sent from my Verizon Wireless 4G LTE smartphone
IMNew melee wD een

https://lemelsoncapital-my.sharepoint.com/personal/el_lemeisonca...5Fcom%2F Documents%2FTimeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 3 of 43

Douglas Brooks

 

From: Fr. Ted Barbas <fatherted@boston.goarch.org>
Sent: Saturday, April 26, 2014 2:47 PM

To: Fr. Ted Barbas; + Emmanuel Lemelson
Subject: RE:

...the priest...

Sent from my Verizon Wireless 4G LTE smartphone

wesencen Original message --------

From: "Fr. Ted Barbas"
Date:04/26/2014 2:41 PM (GMT-05:00)
To: + Emmanuel Lemelson

Subject: RE:

Thank you.
the police will be away tomorrow. You will be by yourself.

ORTHROS begins at 9 am.
Thank you

Sent from my Verizon Wireless 4G LTE smartphone

wennens Original message --------

From: + Emmanuel Lemelson
Date:04/26/2014 2:21 PM (GMT-05:00)
To: "Father Theodore J. Barbas™
Subject:

Dear Father,

Christ Is Risen!

Just received your voice message... didn’t get any text?

..no problem to serve at Andover tomorrow. Is there another Priest there, or solo? Do they do Orthodox? What time do
they start... ?

Warm Regards,
+ Rev. Fr. Emmanuel

CONFIDENTIALITY
 

 

 

    

abesseyy 1xa], )

 
 
 

 

  

 

a PSE aT —

eae UR a TR asf detos aa Sara TOSIS SOS SOT ROO DOT

      
      

 

Wd ZL:6 ‘vL/oL/s

syueyl “0&8
OM },U0g ~ ABpuNns UO}HUIxd7 je aq |jIM Jauje4

Wed 05:2 “PL/LL/Z

noh
UEYL “499M SY} S}sald a]qeyleAe UO 3461) ABA oe BM “AepuNS siy} UO}Bulxe7 U! anJas 0} NOA payse BABY | ‘MOU OW 3d] BSEB]q “O

 

   

   
                  

f

KEY 549} SU} JOH MOA f) Wiyuos aseaiq

  
                   

   

TF eve) ye Le) AVP leks okcwmnm Ul-I- 10 M=1\t-10 = PE-TO LYM] ol t=)\oyo Mec lOLol0 (oll t=foM (oD E=\UPE=} NTP o)=10)

   

WY 89:8 'PL/LL/Z

éAepuns Jo jewe Aw 3986 nok pig IH
Wd 2:8 ‘vL/OL/e

syueyl ‘00} no,

Wsjqoid on
$)X8} pue |JBWe INOA 4D8yY9 aseajd Os |JaM Se ABPUNS }XOU NOA pasu j|IM BA

SyUeUL “AO

   

   

      

BPM Le Mi WAl ted tcelny elo) LUA mad ole Pood Jauje} 1eaq
éAepuns siyy evses 0} ajqeyieae NoA asy “Bulusow poo ‘jenuewwy “34

WY ZE:4 'vliple

Wd ZL:e ‘vL/os/s

WHHJUOS BSE2]q "]9MO7}ON ‘Aepuns siyj uleBe Ja}sqa;y 0} OB aseajq “suejd jo aGueyD “740
Wd SE:ZL ‘vL/oe/s

te We iatoysWe Faye p Le

WY LO:LL pL/oe/s

NoA yUeY] “ew YIIM WUD eseeig “syUeYI OF:6 ADIN OF:8 SOLO “syJesnyoessey
[1207 UI YSuNYS UoHesnBysues, ay} ye SL BUN AepUNS Si4y ABinj7 sUIAIG ay} aJe1qG9]/99 asea|q ‘BuIyJON ‘jenueWW uy

WY 20:2 ‘pL/oc/s

2ysiied Jayjoue ye Aepuns siyj aias 0} ajgejiene nod auy Z48}Ssqan ul Aepuns yse] 0B Vf PIP MOY “18M oe NOK adoy | ‘Bard s98y3e} 1H

Wd 8&:P ‘pL/62/S
OLLO-6G¢ {ZL9) UUM SINS

sequeg ‘f alopoays sayje4 :01

 

 

 

 

 
This Sunday.msg - Onedrife ASE 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 5 of 43 3/21/20, 3:49 PM

\ Share © Copylink < Download if  Copyto '&y Version history < Previous 100 of 117

From: Fr. Ted Barbas <fatherted@boston.goarch.org>
Senton: Friday, July 4, 2014 5:21:15 AM

To: Gregory Lemelson <elemelson@outlook.com>
Subject: This Sunday

Follow up:

Fr. Emmanuel

I pray you are well.

Are you available to serve this Sunday in Chicoppee?
Please confirm.

Thank you

Father Ted

Chancellor

Greek Orthodox Metropolis of Boston
162 Goddard Avenue

Brookline, Massachusetts 02445
617.277 4742

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2FTimeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday_ July 13.msg CAS@ivk! 18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 6 of 43 3/21/20, 3:51 PM

\@ Share > Copylink Download & Copyto &k Version history < Previous 107 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>

Senton: Wednesday, July 9, 2014 5:03:28 PM
To: Gregory Lemelson <elemelson@outlook.com>

Subject: This Sunday, July 13

Follow up:

Fr. Emmanuel,

Are you available to serve at the St. Nicholas Parish in Lexington, MA this coming Sunday, July 13?

Please confirm.
thank you
tib

 

Greek Orthodox Metropolis of Boston
whoops pee bin 162 Goddard Avenue
Chancellor

Brookline, MA 02445-7414

Reverend Theodore 3. Barbas

tel: 617.277.4742
fax: 617.739.9229
mobile: 617.799.6110

 

fatherted@boston.goarch.org

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemeisonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1of 1
This Sunday. July 20.msg Gas@ib:! 18-Ccv-11926-PBS Document 111-9 Filed 03/30/20 Page 7 of 43 3/21/20, 3:51 PM

\@ Share > Copylink Download [ff Copyto & Version history < Previous 109 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Tuesday, July 15, 2014 3:08:40 AM

To: + Emmanuel Lemelson <elemelson@outlook.com>
Subject: This Sunday, July 20

Follow up:

Dear Fr. Emmanuel,
Hope all is well.
How did things go in Woburn on Sunday?

Are you available to serve in NEWBURYPORT this coming Sunday, July 20?
Please confirm.

thanks
tjb

 

Greek Orthodox Metropalis of Boston
Chancellor 162 Goddard Avenue
Brookline, MA 02445-7414

Reverend Theodore J. Barbas

tel: 617.277.4742
fax: G17.739.9229

fatherted@boston.goarch.org mobile: 617.799.6116

 

 

 

https://lemeisoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2F Documents%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Fwd_ This Sunday_ July 276@S@rkbh@-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 8 of 43 3/21/20, 3:30 PM

\ Share > Copylink Download [% Copyto ‘th Version history < Previous 400f61 Ne

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Thursday, July 24, 2014 9:13:27 PM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: — Fwd: This Sunday, July 27

Follow up:

Fr. Emmanuel,
| pray you are well.

Are you available to serve in Newburyport again this Sunday, July 27?
Please confirm.

thanks

ijb

https://temeisoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 9 of 43

M JI HUY} | NG dues ay} asn Oo} 1a}JO INOA JO} YONW OS NOA yUeU} JOUVeY Jeag

 

Wd ©: ‘PL/p/OL

M9IN U3 3SIsse 0} Aepo} UOjSaAA 0} GuloB 10) noA yueyL “Bulwsow pood
WY 20:2 ‘PL/LZ/6

syueuL

WJYUOD aSedid
é91N “Ud SISSE 0} MO1JOWO} UO\SEM Ul aAJas NOA ueD
*jesouny e ul wy K0S

   

aXoysW Ox=sSoiIVC MD Kia] Ip LcAU PMI ctowe Es] e P Lem
WY EO:0L 'PL/oz/G

noA yueyL
“OL 32 AGinqy pue G ye SUEY “YONW AJaA NOK yUeUL “yeaID

Wd 20:2 ‘pL/9/6

NOH ©} 06 0} ajge 3q jjIM | Jaujye4

   

Wd ZO: '¥L/9/6

syueyl

(UP olU hy auaas Late UBD BINS SYeW 0} paou jsNf ~““wWajqoud e aq j,upinoUsS

Lis) a0 Bi <s0 Be t=) 8 pL 2

 

é@OA]OH ul Aepuns siy} eases 0} ajqeyiene NOK ay ‘jenuewwyz 34
Wd 29:6 ‘PL/S/G

WIJUOD {JIM | “NOK yUeUL

“06 0} Wajqoid ou s,}| ““Aepo} asuodsal jiewla ue judas Sa,

 

zAepuns jnoge jlewe Aw 3e6 nod pig ‘jenuewwyz 44
Wid 05:9 ‘PL/zz/e

squey) 40
WY 00:21 'DL/LL/s

 

Vii=1a}-m-i al el-1¥ polo ]Up =] 010-9 =r) |

 

 

sequeg ‘f aJopoays Joyje4 :0)

 
Re_ This Sunday_ 8.24.md¢aS@ohid8-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 10 0f 43 = 3/21/20, 3:41 pm

1 Share > Copylink < Download i} Copyto "dh Version history < Previous 81 o0f91 Ne

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Saturday, August 23, 2014 2:48:10 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: This Sunday, 8/24

Follow up:

thank you

| will confirm the times by tomorrow.
thanks

tib

 

From: "+ Emmanuel Lemelson" <elemelson@outlook.com>

To: "Father Theodore J. Barbas" <fatherted@boston.goarch.org>
Sent: Friday, August 22, 2014 5:52:53 PM

Subject: RE: This Sunday, 8/24

No problem father... what time do they usually begin?

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the addressee(s), and
may contain confidential or legally privileged information. If you are not the intended recipient, you have
received this message in error and any use, dissemination, forwarding, printing or copying is strictly
prohibited. If you have received this communication in error, please notify the sender and purge this message
immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted@boston.goarch.org |
Sent: Thursday, August 21,2014 11:08 PM

To: + Emmanuel Lemelson

Subject: This Sunday, 8/24

Fr. Emmanuel,

| pray you are well.

Are you available to serve in Norwich, CT this coming Sunday, 8/24?
Please confirm.

thank you

tib

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2F Documents %2F Timeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday_ 9_21.msg - &xAGPeL:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 110f43 = 3/21/20, 3:49 pm

\ Share > Copylink < Download [ Copyto ‘hk Version history < Previous 102 of 117

From: Father Theodore J. Barbas <fatherted@pboston.goarch.org>
Senton: Friday, September 19, 2014 6:44:12 PM
To: Gregory Lemelson <elemelson@outlook.com>

Subject: This Sunday, 9/21

Follow up:

Dear Fr. Emmanuel
| pray you are well.

Are you available to serve this coming Sunday, 9/21, at the St. Nicholas parish in Portsmouth, NH.?
Please confirm ASAP.

 

thank you
tjb
Reverend Theodore 1. Barbas Greek Orthodex Metropolis of Beston
ha om pea fy yn 162 Goddard Avenue
Chancetfos
Brookline, MA 02445-7414

tel: 617.277 4742
fax: 617.739.9229
mobile: 617.799.6110

 

fatherted@boston.goarch.ora

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2FTimeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday. October 5.neASMebiL8-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 12 0f43 3/21/20, 3:52 pm

[@ Share > Copylink < Download Uf Copyto '&y Version history < Previous 114 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Sent on: Friday, October 3, 2014 10:37:44 AM
To: Gregory Lemelson <elemelson@outlook.com>

Subject: This Sunday, October 5

Follow up:

Dear Fr. Emmanuel,
| pray you and your family are well.

Are you available to serve this coming Sunday, October 5 in Newport, NH?
It is a far drive, but you and your family are welcome to sleep at our Retreat House at the camp on Saturday night if

you wish.

Please confirm.
thank you
tib

 

Greek Orthodox Metropolis of Boston
ue oop ers fos 162 Goddard Avenue
Chancellor

Brookline, MA 02445-7414

Reverend Theodore 3. Barbas

tel: 617.277.4742
fax: 617.739.9229
mobile: 617.799.6110

 

fatherted@boston.goarch.org

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 13 of 43

Douglas Brooks

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Sent: Friday, October 3, 2014 11:39 PM

To: + Emmanuel Lemelson

Subject: Re: This Sunday, October 5

Thank you brother.

Actually, | have a priest who can go to Newport, NH, as he doesn't have young children, and it is easier for him to
travel.

If you want to go there, no problem, just let me know.

Otherwise, you could go to Clinton as it is much closer for you and your family.
Please confirm asap.

thanks
tib

 

From: "+ Emmanuel Lemelson" <elemelson@outlook.com>

To: "Father Theodore J. Barbas" <fatherted@boston.goarch.org>
Sent: Friday, October 3, 2014 10:52:04 AM

Subject: RE: This Sunday, October 5

Dear Father,

Your blessing.

..also praying that you and presbytera and the little ones (esp. Maria) are well...

No problem for Newport — do they typically begin with Orthros, and if so, what time?

Thank you for your kind and generous offer to use the retreat house (is it near the church?) — if this is necessary, is there
someone at the camp with a key?

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the addressee(s), and may
contain confidential or legally privileged information. If you are not the intended recipient, you have received this
message in error and any use, dissemination, forwarding, printing or copying is strictly prohibited. If you have received
this communication in error, please notify the sender and purge this message immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted@boston.goarch.org]
Sent: Friday, October 3, 2014 6:38 AM

To: Gregory Lemelson

Subject: This Sunday, October 5

Dear Fr. Emmanuel,
| pray you and your family are well.

Are you available to serve this coming Sunday, October 5 in Newport, NH?
It is a far drive, but you and your family are welcome to sleep at our Retreat House at the camp on Saturday night if you
wish.

Please confirm.
thank you
tib
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 14 of 43

Reverend Theodore J. Barbas Greek Orthodox Metropolis of Boston

Chancellor 162 Goddard Avenue
Brookline, MA 02445-7414

617.277.4742
tel:

fax:
mobile: 617.739.9229
617.799.6110

fatherted(@boston.goarch.org

 
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 15 of 43

        

 

WM SALIP 84) pue

ivres Toy IU rome) 11"

Wire} e=}Toltt-xoleMe-ye MT |iu mle Tet MMU Tey 0

lu e 7e W,| Auos

emo liim mcclep lee

   

suey “40

‘@|GISSOd Se UOOS Se MOUY alu Ja] pue j}eEWa INOA yDaY9 aseaiq “"NOA 0} Hulsseq y “IJ9M ae NOA edo} “JeyIO1g BulusoW poog
WV SE:8 'SL/éz/z

WY 2Z:OL 'SL/OLIL

Bulujow 9y) ul ye} $387
WY 2S:ZL ‘SL/SL/L

Wd 22:6 ‘SL/PL/L

40

WY 02:8 ‘'SL/LL/L

“syUBYL “UBD NOA 4! YHIU0} Mou WwW 49}

SSE9|q “AIS S| ey "aw paljeo ysniysoud ys ~AGiny] uy) Joy Bulusow ay) ul uo}Hulxe] 0) 06 nok ueo “wee, maN Addey ‘jenuewwy u4
Wd 25:01 'SL/S/L

MOU} BU! 8] BSEAjq EMOIIOWO} UOJUI}D Ul BAJaS 0} B]qeEIIeEAe NOA ay ‘saynySqns JayJO
OU YIM }]eM ayy JsuleBe dn we | pue s}selid Jno jo BuO Aq MoJJOWO} JO) UONe}]E0Ued e peY ysnf | ‘e7e] OS Bul|je9 10) As0g “Buluans poog

Wed 9S:0L ‘PL/SL/LL

 

BIIAIOS WE GL:OL B SO1YVIO We 00:6

sequeg ‘f alopoayl Jayjes :o;

Ra

 
Re_ This Sunday. JanuaryG@ASG nsgLOC¥rdl926-PBS Document 111-9 Filed 03/30/20 Page 16 of 43 = 3)21/20, 3:42 pm

i Share > Copylink < Download {[S Copyto ' Version history < Previous 85 o0f91 Ne

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Friday, January 16, 2015 2:55:24 PM

To: Emmanuel Lemelson <elemelson@outlook.com>
Subject: Re: This Sunday, January 18

Follow up:

thanks
tjb

 

From: "Emmanuel Lemelson" <elemelson@outlook.com>

To: "Father Theodore J. Barbas" <fatherted @ boston.goarch.org>
Sent: Friday, January 16, 2015 9:45:03 AM

Subject: Re: This Sunday, January 18

Father your blessing.

...checking now with the godchildren's parents to make sure they can make it and will get
back to you shortly...

Thanks for your understanding during this complicated situation...
Sent from my iPhone

On Jan 16, 2015, at 9:33 AM, Father Theodore J. Barbas <fatherted@boston.goarch.org>
wrote:

Dear Fr. Emmanuel

| took care of sending another priest to Newport, RI this weekend, but I still have several
openings.

Can you serve this Sunday, January 18, at the St. George Cathedral in Manchester, NH?
It is much closer. Can your friends and family drive to Manchester for Holy Communion?
i'm sorry, but we have many openings this Sunday. We are really in need of assistance.

Please confirm.
thank you

love

{jb

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsanca...5Fcom%2FDocuments%2F Timeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
Re. This Sunday. January #48¢ 5. 4BaG¥-11926-PBS Document 111-9 Filed 03/30/20 Page 17 of 43 3yo1/20, 3:42 pw

\ Share > Copylink Download [% Copyto &k Version history < Previous 86 0f91 Ni

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Saturday, January 17,2015 5:07:15 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: This Sunday, January 18

Follow up:

thank you brother

January 18, St. George Cathedral, Manchester, NH
January 25, St. Spyridon, Newport, RI

thanks
tib

 

 

From: "+ Emmanuel Lemelson" <elemelson@outlook.com>

To: "Father Theodore J. Barbas" <fatherted @ boston.goarch.org>
Sent: Friday, January 16, 2015 10:26:23 AM

Subject: RE: This Sunday, January 18

Dear Father,

... Just spoke with the God childrens parents and it is no problem to go to Manchester (they are even
able now to make it to Newport after making some arrangements)

Also, we can go to Newport RI next Sunday...

So either way, whatever is easiest for you.

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination, forwarding,
printing or copying is strictly prohibited. If you have received this communication in error, please
notify the sender and purge this message immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted @ boston.goarch.org]
Sent: Friday, January 16, 2015 9:55 AM

To: Emmanuel Lemelson

Subject: Re: This Sunday, January 18

thanks

tjb

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
Next four weeks.msg - oresage 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 18 0f43 = 3;21/20, 3:32 ew

i Share > Copylink < Download [> Copyto &b Version history < Previous 53 0f61 Ne
From: Fr. Ted Barbas <fatherted@pboston.goarch.org>

Senton: Monday, January 19, 2015 12:21:06 PM

To: Gregory Lemelson <elemelson@outlook.com>

Subject: Next four weeks

Follow up:

Dear Fr. Emmanuel.
How did things go yesterday in Manchester?

His Eminence and I would like you to go to Danielson, CT for the next 4 Sundays to cover for Fr. Nick Milas
who will be away. Please confirm your availability as soon as possible then I will put you into contact with
him directly to discuss details.

Thank you

Father Ted

Chancellor

Metropolis of Boston
617.277.4742

FatherTed @Boston.goarch.org

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2F Documents %2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 7 of 1
This coming Sunday_ Ma@ba$@.dsd Seewrld926-PBS Document 111-9 Filed 03/30/20 Page 19 0f43 = 3/21/20, 3:48 pm

i Share “> Copylink Download ([) Copyto ‘ay Version history < Previous 960f117 >

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Thursday, February 26, 2015 1:12:19 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>
Subject: This coming Sunday, March 1

Follow up:

Fr. Greg,

| pray you are well.

| hope you had a nice trip.
Kali Tessarakosti!

Are you available to celebrate the Liturgy this coming Sunday, March 1, in Southbridge?
Please confirm.

thank you
Have a blessed Lenten journey!
tib

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2FTimeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Re_ This coming Sunday. GAGA. dsd Beearld926-PBS Document 111-9 Filed 03/30/20 Page 20 0f 43 = 3y21/20, 3:40 pm

i Share > Copylink \ Download [> Copyto &bh Version history < Previous 78o0f91 Ni

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Friday, February 27, 2015 12:34:26 PM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Ke: This coming Sunday, March 1

Follow up:

Fr. Emmanuel

In addition to the request below for Sunday, can you also go TONIGHT to St. George Manchester for the Salutation
service at 7 pm?

Please confirm.

thank you

tib

 

From: "Father Theodore J. Barbas" <fatherted@boston.goarch.org>
To: "+ Emmanuel Lemelson" <elemelson@outlook.com>

Sent: Thursday, February 26, 2015 11:30:45 PM

Subject: This coming Sunday, March 1

Fr. Emmanuel,
| pray you are well.
Kali Tessarakosti! A blessed Lent fo you!

Are you available to celebrate the Liturgy this coming Sunday, March 1, at St. George Cathedral in
Manchester, NH?
Please confirm.

thank you
Have a blessed Lenten journey!
tjb

 

Greek Orthodex Metrapalis of Boston
162 Goddard Avenue
Brookline, MA 02445-7414

Reverend Theodore J. Barbas

Chancellor

tel: GL7.277 4742
Fax: 617.739.9229

fathertad@Mboactan anarch ara mnhiles 617 799 4116

https://lemelsoncapital-my.sharepoint.com/personal/el_lemeisonca...5Fcom%2FDocuments%2FTimeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Re_ This coming Sunday. VASE@.Asd 80GM4d926-PBS Document 111-9 Filed 03/30/20 Page 21 0f43 = ays120, 3:41 pm

\ Share > Copylink \ Download i Gopyto h Versionhistory < Previous 800f91 Ni

From: Father Theodore J. Barbas <fatherted@pboston.goarch.org>
Senton: Friday, March 6, 2015 12:45:02 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: This coming Sunday, March 8

Follow up:

thank you brother

9.15 Orthros
10.15 Liturgy

 

 

From: "+ Emmanuel Lemelson" <elemelson @outlook.com>
To: "Father Theodore J. Barbas" <fatherted@boston.goarch.org>
Sent: Thursday, March 5, 2015 6:19:22 PM
Subject: RE: This coming Sunday, March 8

Yes Father no problem.... Hope you have been well...

P.S. do you know when they start?

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination, forwarding,
printing or copying is strictly prohibited. If you have received this communication in error, please
notify the sender and purge this message immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted @ boston.goarch.org]
Sent: Thursday, March 5, 2015 5:29 PM

To: + Emmanuel Lemelson

Subject: This coming Sunday, March 8

Fr. Emmanuel,

| pray you are well.

Kali Tessarakosti! A blessed Lent to you!

Are you available to celebrate the Liturgy this coming Sunday, March 8, Southbridge?
Please confirm.

thank you
Have a blessed Lenten tournev!

hitps://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 7
This coming Sunday_ MarbaS@sd.: bBeGWel 1926-PBS Document 111-9 Filed 03/30/20 Page 22 of 43 3/21/20, 3:48 PM

i Share > Copylink \ Download [f Copyto "kh Versionhistory < Previous 98o0f117 ?

From: Father Theodore J. Barbas <fatherted@pboston.goarch.org>
Senton: Thursday, March 12, 2015 1:49:22 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: This coming Sunday, March 15

Follow up:

Fr. Emmanuel,
| pray you are well.

Are you available to celebrate the Liturgy this coming Sunday, March 15, at St. George Cathedral in

Manchester, NH?
Please confirm.

thank you
Have a blessed Lenten journey!

tib

 

Greek Orthodox Metropolis of Boston
Chancellor 162 Goddard Avenue
Brookline, MA 02445-7414

Reverend Theodore J, Barbas

tel: 617.277.4742
fax: 617.739.9229
mobile: 617.799.6110

 

fatherted@boston.goarch.org

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Bostan%20Emails Page 1 of 1
Re_ This coming Sunday GaserdndB-onetkd926-PBS Document 111-9 Filed 03/30/20 Page 23 of 43 3/21/20, 3:40 pm

\ Share ‘ Copylink \ Download {> Copyto br Version history < Previous 790f91 Ni

From: Father Theodore J. Barbas <fatherted@pboston.goarch.org>
Senton: Sunday, March 15, 2015 3:18:48 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: This coming Sunday, March 15

Follow up:

Fr. Emmanuel!

| spoke with Frank.

He will apologize and explain to you tomorrow his comments.

YES, please celebrate the Liturgy at St. George Cathedral in Manchester, NH tomorrow.
Please confirm back.

thanks

tib

 

From: "+ Emmanuel Lemelson" <elemelson @outlook.com>

To: "Father Theodore J. Barbas" <fatherted@boston.goarch.org>
Sent: Thursday, March 12, 2015 1:31:45 PM

Subject: RE: This coming Sunday, March 15

Father,

Your blessing.

Just called and left a message for you at the office... can we connect by phone?

508-485-0607

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination, forwarding,
printing or copying is strictly prohibited. If you have received this communication in error, please
notify the sender and purge this message immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted@ boston.goarch.org]

Sent: Wednesday, March 11, 2015 9:49 PM

To: + Emmanuel Lemelson

Subject: This coming Sunday, March 15

Fr. Emmanuel,

| pray you are well.

Are you available to celebrate the Liturgy this coming Sunday, March 15, at St. George Cathedral in

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2FTimeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Re_ Holy Week (5).msg - G@G@eL:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 24 0f 43 = 3y2120, 3:35 pm

\@ Share © Copylink Download (f Copyto Gy Version history < Previous 650f91 No

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Friday, April 3, 2015 8:18:48 PM

To: John and Linda Sibik <jlab25@comcast.net>

CC: Athans Fr. Arthur <Ketaath@concentric.net>; + Emmanuel

Lemelson <elemelson@outlook.com>
Subject: Re: Holy Week

Follow up:

Dear John,

| pray you are well

To confirm our earlier conversation, Fr. Emmanuel Lemelson will serve at your parish in Somersworth, NH for the
services listed below.

Fr. Arthur Athans will be available as much as he can to assist.
If you have any questions, please let me know.

Have a blessed Holy Week and Pascha!

God bless

jb

Fr. Emmanuel’s contact is:

elemelson@outlook.com

508.596.9338 cell
508.485.0607 home

 

 

From: "John and Linda Sibik" <jlab25@comcast.net>

To: "Father Theodore J. Barbas" <fatherted@boston.goarch.org>
Sent: Monday, March 23, 2015 7:44:21 AM

Subject: RE: Holy Week

Thank you Fr. Ted,
Here is our Holy Week schedule:

2015 HOLY WEEK SERVICE SCHEDULE
April 5 Palm Sunday 10:00 AM

April 8 Holy Wednesday 7:00 PM

April 9 Holy Thursday 7:00PM

April 10 Holy Friday 7:00 PM

April 11 Holy Saturday 8:00 AM

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2F Documents%2F Timeline%2FMetropolis%*200f%20Boston%20Emails Page 1 of 1
This Sunday. April 26.msf(-@S@rLel8-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 25 of 43 3/21/20, 3:49 pm

[2 Share > Copylink J Download if} Copyto ‘Zh Version history < Previous 103 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Thursday, April 23, 2015 9:03:14 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>
Subject: This Sunday, April 26

Follow up:

Fr. Emmanuel,
Xristos Anesti!

Are you available to serve this Sunday, April 26 either in Somersworth OR Concord, NH?
lf so, please let me know which parish you prefer.

Please confirm.
thank you
tib

 

Greek Orthodox Metropolis of Bosten
Chancellor 162 Goddard Avenue
a Brookline, MA 02445-7414

Reverend Theodore J, Barbas

tel: 617.277.4742
Fax: 617.739.9229
mobile: 617,799.6110

 

fatherted@boston.goarch.org

 

 

https://iemelsoncapital-mv.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday. May 3.msg CAS@ivb:18-CV-11926-PBS Document 111-9 Filed 03/30/20 Page 26 of 43 = 3)21/20, 3:52 pm

i Share > Copylink < Download [f Copyto '& Version history < Previous 112 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Friday, May 1, 2015 1:49:16 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>
Subject: This Sunday, May 3

Follow up:

Fr. Emmanuel,
Xristos Anesti!
| pray you are well.

Are you available to serve the Liturgy (9.45 am) at the Ipswich, MA parish this coming Sunday, May 3?
Please confirm.

thank you
tjb

 

Greek Orthodox Metropolis of Boston
Chancellor 162 Goddard Avenue
| Brookline, MA 02445-7414

Reverend Theodore J, Barbas

tel: 617.277.4742
fax: 617.739.9229

fatherted@boston.goarch.org mobile: 617.799.6110

 

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
Re_ This Sunday. May 3.ne@SMebiiL8-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 27 0f 43 = 3/21/20, 3:47 pm

$

\& Share > Copylink \ Download {> Copyto ‘kh Version history < Previous 90o0f117 -

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Saturday, May 2, 2015 3:44:40 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: This Sunday, May 3

Follow up:

thank you brother.
| need to change the location of your service on Sunday....sorry but we have had several changes today.

Please plan on serving at the Keene, NH parish. Orthros at 9 am. Liturgy at 10 am.
Please confirm.

thank you

tjb

 

 

From: "+ Emmanuel Lemelson" <elemelson@outlook.com>

To: "Father Theodore J. Barbas" <fatherted @ boston.goarch.org>
Sent: Friday, May 1, 2015 9:50:43 AM

Subject: RE: This Sunday, May 3

Truly He is Risen!

Yes, Father, no problem... will be there. Is there Orthros as well?

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination, forwarding,
printing or copying is strictly prohibited. If you have received this communication in error, please
notify the sender and purge this message immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted @boston.goarch.org]
Sent: Friday, May 1, 2015 9:49 AM

To: + Emmanuel Lemelson

Subject: This Sunday, May 3

Fr. Emmanuel,

Xristos Anesti!

| pray you are well.

Are you available to serve the Liturgy (9.45 am) at the Ipswich, MA parish this coming Sunday, May 3?

https://lemelsoncapital-my.sharepoint.com/personal/el_lemeisonca...56Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
tomorrow. May 17.msg - G>ASReL:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 28 0f 43 3/21/20, 3:53 pm

i Share > Copylink \ Download I Copyto && Version history < Previous 115 of 117

nee

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Saturday, May 16, 2015 11:50:55 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: tomorrow, May 17

Follow up:

Hi Brother,
Xristos Anesti!
| hope you are well.

Are you available to serve in Keene, NH again tomorrow?
Please confirm.

thanks

fyb

 

Greek Orthodox Metropolis of Boston
Chanceltor 162 Goddard Avenue
Brookline, MA 02445-7414

Reverend Theodore J. Barbas

tel: 617.277 4742
fax: 617.739.9229
moblie: 617.799.6110

 

fatherted@boston.goarch.org

 

 

https://lemelsoncapital-my.sharepoint.com/personail/el_lemelsonca...5Fcom%2FDocuments%2F Timeline %2FMetropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday. May 31.msg’@SEride L8-CV-11926-PBS Document 111-9 Filed 03/30/20 Page 29 of 43

i Share > Copylink < Download [> Copy to

Eh Version history < Previous

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>

Senton: Wednesday, May 27, 2015 6:41:07 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: This Sunday, May 31

Follow up:

Fr. Emmanuel,
| hope you are well,

3/21/20, 3:52 PM

113 of 117

This is to confirm that you will serve this coming Sunday, May 31 in Keene, NH and also serve at the

Baptism there.

Please confirm.
thank you
tib

 

Reverand Theodore J. Barbas
Chancellor

fatherted@boston.goarch.org

 

Greek Orthodox Metropolis of Boston
162 Goddard Avenue

Brookline, MA 02445-7414

tel: G17.277.4742

fax: 617.739.9229

mobile: 617.799.6110

 

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2FTimeline%2FMetropolis%200f%20Boston%20Emails

Page 1 of 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 30 of 43

 

 
 

 

 

40
Wd vOzL 'SL/S/¢

 

ob} 1=10 ies] 6p |

q Jayjej AexO

syuey) ‘Aepuns siyj ueGe aueay 0} Bulo6 nof uo ued s,jaq “syueyL “40

éAepuns siyy 49eq 06 0} Bulli Nok aay

9194} BINS SxeW! 0} JUPM ‘S9Ud9y WO1) ebeHbn| au) Jeb 0] suejd Huiyew siojag ~Bulssajq sr

 

WY 2:28 'SL/S/S

MOU OW 39] BSBd}q 23! 385 0} Aemyjey NOA yaow 0} way}
quem NoA 0g “e1284} SyUaWSeA INOA YIM eHeBHn] sok ya] NOA AQuaseddy gauaay ul Aepo} 06 }! pip MOH “Hsauy soysiX “JaUOIq IH

Wd 96:8 ‘SL/e/s

noA yueyL
yu ploou0Dg “We & Je soy “sar

      

  

OU NOA op Jayje+4

 

WY ZEILL ‘SL/SL/P

syueuL
HN ‘psoouod ul Aepuns siy} eases noA ued “0

| WY 19:90:01 ‘SL/9L/p

HN ‘Psoou09 ul Aepuns siy} esas noA ued “yO

yeU} BuiAeid Ajasaouis

 

 

 

abessay ixe, }

sequeg ‘f a10poays Jayje4 :0)

 

 

|
re

 
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 31 of 43

- aBessay a)

   

“BSEN|d EMOUWU) UEDE SUdEy U] BAJYS UO} BIYE TIUA way ZAgEY Buy S,MOH [9M Sie Ales By} PUL UA BUOY | JeyjOIy DUJUJOWW pouL)
WY ZP:LL ‘SL/EL/9

J@A awod auokue sey

    

OOmeL-LUp Meo LoLUFip (ey ee¥I-1U MM aleIDNI=H) Metstale Maye]

    

LOLS roar =a EoLU OLsLeD ar ColUb Arc lU purer @|

WY 80:6 'SL/Z/9

syueyuL
Wd Z0:€ 'St/9/9

    

OB |jIM Wajqoid ou St ji sa,

Wd v2:Zb 'SL/9/9

NOA HUEY] “WUIJUOD aseajd EMOOWO} UJEBe aslYysdue}Y MEN aUsey 0} O6 0} BIqGe NOA aly “|JaM aly
WY 6Z:01 ‘SL/9/9
nof yueuL

“78S |I¥ “SOA
Wd 88:2 'SLIZZ/S -

wisndeg 3a}
Viwe= 0s a loys =a] | 1G pes

 

WY OL:OL 'SL/Sz/s

 

SsyueyL “10
Wd ZE:2 ‘SL/LZ/S
PpLor mr WicTiMeen Wat-d olUlarcalu (om i-]6 isle Wm LelUM IT TuM Waits y izle ap BLoy El py
Wd ZL:L 'SL/LZ/S
uasty S$! SUYD
Jayjoig nod yueyL

      

bike) Nid oie |t-t-t-) (0 Maloy, Wet TUp T=

Wd YO:ZL ‘SL/OL/S

NOA yueYL “WIJUOD eseaiq EMOUOWO} UIEBe ssIysdwWey MaN BUsea> 0) OB NOA UeD ‘jam ale NOK edoH Jay OJg BulUJOW poo
WY PL:6 'SL/9L/S

 

40
Wd vO:L ‘SL/S/S

seqieg ‘f alopoay) Jayyey zo;

Inol

 
This Sunday. June 21.ms(S@S@rbel8-Cv-11926-PBS Document 111-9 Filed 03/30/20 Page 32 0f43 — 3/21/20, 3:52 pm

\@ Share > Copylink \ Download [> Copyto ‘Gh Version history < Previous 111 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Saturday, June 20, 2015 4:26:27 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: This Sunday, June 21

Follow up:

Fr. Emmanuel,
[ hope you are well.

Are you available to serve this coming Sunday, June 21 in Keene, NH.

Please confirm.
thank you
tjb

 

Greek Orthodox Metropolis of Boston
, a 162 Goddard Avenue
Chancellor

Brookline, MA 02445-7414

Reverend Theodore J. Barbas

tel: G17.277.4742
fax: 617.739.9229

fatherted@boston.goarch.org mobile: 617.799.6110

 

 

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 0f 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 33 of 43

 

 

 

UM MOU JOU Op yng

U IES INOA JOB sauie4

=}(0 le) |

9P ||IM J9AGMOH

d on

 

ti 3 WAY eri)

Wd &:S ‘SL/LE/Z

WY EZ:OL ‘SLILE/Z

Wd LE:ZL ‘SL/9z/Z

VEY, Wannae E10 P=)

WY Lz:8 'SL/9z/z

WY SZLL 'SL/Z/Z

Wd St:Lb 'SL/Zz/9

Wd SL:OL ‘SL/Zz/9

Wd SL:2 'SL/0z/9

Wd 7:6 ‘SL/EL/9

5 pue Ayyesy si Aqeq ay} pos 0} 3q Ai0j9 “Guissajq inoA sauyey

Wd SPcL ‘SL/EL/9

@Se9|q EMOOWO} UleBe aUsey U! BAJas 0} B]Ge NOA aay gAqeq a4} S,MOH “}JaM Je Ajiwey By} pue NOA edoy | “JeyI0Ig BulusOW pooD

WY Zp:LL 'SL/EL/9

 

 

    

 

 

aBbessay 3x@1_ )

nof yueyL

WUU0S asked

éAepuns siy} suse Jo} Jas ny
4843019 IH

sqns Bulpeeu Aepo} uado saysied gz ‘Aepo} auo ou aney om AjeyeunyojuN “ON

SJeAeN BJeS “40

WJIJUOD ssea|q ~ZAepo} ausey 0} Bulob nod aiy ‘Jayyolg

noA yueyuL

syueyL

 

nod yueyL

NoA yueUL “OW YyIM WUD

 

sequeg ‘fesopoays ouped io,
3/21/20, 3:48 PM

The Month of July.msg - @nersee] :18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 34 of 43

i@ Share ‘@ Copylink Download [% Copyto & Version history < Previous 95 o0f117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Friday, July 3, 2015 3:31:35 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: The Month of July

Follow up:

Fr. Emmanuel,
| hope you are well.

Are you available to serve for the entire month of JULY in Keene, NH.....July 5, 12, 19, and 267

Piease confirm.
thank you
tib

 

Greek Orthedox Metropolis of Boston
Chancellor 162 Goddard Avenue
Brookline, MA 02445-7414

Reverend Theodore J, Barbas

tel: G17 .277.4742
fax: 617.739.9229
mobile: 617.799.6110

 

 

fatherted@boston.goarch.org

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1o0f 1
This Sunday_ July 19.msgC@@erite18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 350f43 = 3/21/20, 3:51 pm

'@ Share > Copylink \ Download if Copy to 2h Version history < Previous 108 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Tuesday, July 14, 2015 5:40:29 AM

To: Gregory Lemelson <elemelson@outlook.com>

Subject: This Sunday, July 19

Follow up:

Hi Fr. Emmanuel

I pray you are well.

Are you all set to serve in Keene again this coming Sunday, July 19?
Please confirm

Thank you

Tjb

Sent from my iPhone

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5-com%2F Documents%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday_ July 26.msq@ Aag@rtve1 8-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 36 of 43

\& Share > Copylink \ Download J Copy to

fh Version history < Previous

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>

Senton: Thursday, July 23, 2015 8:18:24 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: This Sunday, July 26

Follow up:

Brother,
| pray you are well.

Will you be able to serve this Sunday, July 26, in Keene?
Please confirm.

thanks

tjb

3/21/20, 3:52 PM

110 of 117

 

Reverend Theodore J, Barbas
Chancellor

fatherted@boston.goarch.org

 

Greek Orthodox Metropolis of Boston
162 Goddard Avenue

Brookline, MA 02445-7414

tel: 617.277.4742

fax: G17.739.9229

mobile: 617.799.6110

 

 

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails

Page 1 of 1
Re_ This Sunday. July 27.@qsen4Ph8-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 37 of 43 = 3/21/20, 3:43 pm

\@ Share 2 Copylink Download [) Copyto ‘Sy Version history < Previous 89o0f117

From: Fr. Ted Barbas <fatherted@boston.goarch.org>
Senton: Friday, July 25, 2014 12:41:17 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Re: This Sunday, July 27

Follow up:

Thanks

Father Ted

Chancellor

Greek Orthodox Metropolis of Boston
162 Goddard Avenue

Brookline, Massachusetts 02445
617.277 4742

On 24 Iovd 2014, at 8:29 w.u., + Emmanuel Lemelson <eleme!lson@outlook.com> wrote:

 

Dear Father,

Your Blessing.

NP - Will be there again.

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination,
forwarding, printing or copying is strictly prohibited. If you have received this communication in
error, please notify the sender and purge this message immediately without making any copy.
From: Father Theodore J. Barbas | mailto:fatherted @ boston .eoarch.ors |

Sent: Thursday, July 24, 2014 5:13 PM

To: + Emmanuel Lemelson

Subject: Fwd: This Sunday, July 27

Fr. Emmanuel,

| pray you are well.

Are you available to serve in Newburyport again this Sunday, July 27?

Please confirm.
thanks

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2F Metropolis%200f%20Boston%20Emails Page 1 of 1
This Sunday. August 2.m@age@ukwk8-Cv-11926-PBS Document 111-9 Filed 03/30/20 Page 38 of 43 3/21/20, 3:51 PM

i Share > Copylink \ Download if} Copyto '& Version history < Previous 104 of 117

From: Father Theodore J. Barbas <fatherted@boston.goarch.org>
Senton: Thursday, July 30, 2015 7:06:02 PM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: This Sunday, August 2

Follow up:

brother,

hope you are well,

just confirming again....YES, you are able to serve this Sunday, 8/2, in Laconia?
please confirm.

thanks

tib

 

From: "+ Emmanuel Lemelson" <elemelson@outlook.com>

To: "Father Theodore J. Barbas" <fatherted @boston.goarch.org>
Sent: Friday, July 24, 2015 1:01:43 PM

Subject: RE: This Sunday, July 26

Dear Father,

Your blessing.

Unfortunately not available this weekend. Will likely be absent 2-3 more weekends throughout rest of
summer, than things should normalize.

Am available on August 2".

Warm Regards,

+ Rev. Fr. Emmanuel

CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination, forwarding,
printing or copying is strictly prohibited. If you have received this communication in error, please
notify the sender and purge this message immediately without making any copy.

From: Father Theodore J. Barbas [mailto:fatherted @ boston.goarch.org]

Sent: Thursday, July 23, 2015 4:18 PM

To: + Emmanuel Lemelson <elemelson @ outlook.com>

Subject: This Sunday, July 26

Brother,

| pray you are well.

Will you be able to serve this Sunday, July 26, in Keene?

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2FTimeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 39 of 43

 

    

=iUiaaBlel tule)

S Bye O} JueM ysn/{ Buissajq INOA Jaujyey

 

 

UL =foMT=Iep MAColUD HaleysW k=) Med Ml ex-yU(z7,¥, Wa oL 0 cir) [6 pm

 

   
     

TUR le IclUNI:s Bi -iVql

Cop WIIE-> [10s MUL -soy I-10 PMS BCL Mop Mi YLOLUMCe/UBP MUON Uloteley Moll T Dl

938 UONedO] [eYdsoy swWeN ySIA JeYdsoY siyy JO) sjjeJap ay} j}e BW pUuas aseajd j!eWEDI0A 03} JUSM 7 NG NOA Buyjeo pays} |
Wd 2b: 'SL/Le/9

eAepuns sjy} auaay JO} OU 10 SAA B YS] “}@A ION

Wd SE:L ‘SL/8z/e

B]]Od B1U01X

noA yueuL
WY tL:8 'SL/PL/s
syueyL
“WAUOS eseaid 29) IsNnBny ‘Aepuns pue SL snGny ‘Kepsnjyes ‘mo10Wo yyOg auUaey U! BAJas 0} aIGeIIEAe NOA aly
*J}9M Ge NOK Aeid |

Jayjoiq Buluiowpoo9
WY 20:2 ’SL/vt/g

é§LysnBny ‘Aepinyes }xXo0u ousay ul evsas 0} age NOK ayy
Jao
WY 95:8 ‘SL/G/8

Wd Gbrp ‘SL/S/e

suey,

229484} 8 THM NOA "Se,
Wd GO:L 'SL/L/S

WY BE:OL ‘SL/L/8

~Bulssajq nod sauyje} eag

 

Wd v:g 'SL/LE/Z

noA yueyl

WJUOD BSed]q

éAepuns siy) ausey Joj Jes ny
4943019 IH

aw oreneteriiedts — ii Se

abessow 1x21)

sequeg ‘( euopoeyL seuss co, 10)

 

 

 

—
Re_ Saturday and Sunday Gage b:b8ievs419264RBS Document 111-9 Filed 03/30/20 Page 40 of 43 = 3/21/20, 3:39 pm

\@ Share > Copylink Download [> Copyto ‘Gh Version history < Previous 75 0f91 Ne
From: Fr. Ted Barbas <fatherted@pboston.goarch.org>
Senton: Friday, August 14, 2015 6:07:03 PM
To: + Emmanuel Lemelson <el(@lemelsoncapital.com>

Subject: Re: Saturday and Sunday, August 15 and 16

Follow up:

thank you
tjb

On Fri, Aug 14, 2015 at 7:10 AM, + Emmanuel Lemelson <el@lemelsoncapital.com> wrote:
Dear Father,
Your blessing.
Yes, will be at Keene both days.
Warm Regards,
+ Rev. Fr. Emmanuel
CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addresseejs), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination,
forwarding, printing or copying is strictly prohibited. If you have received this communication in
error, please notify the sender and purge this message immediately without making any copy.

From: Fr. Ted Barbas [mailto:fatherted @ boston.goarch.org]
Sent: Friday, August 14, 2015 7:09 AM

To: Gregory Lemelson <elemelson @outlook.com>
Subject: Saturday and Sunday, August 15 and 16

Goodmorning brother

I pray you are well.

Are you available to serve in Keene both tomorrow, Saturday, August [5 and Sunday, August 16?
Please confirm.

Thanks

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...6Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails Page 1 of 1
Re_ This Sunday. August @3/Gang 1 BPFRF1926-PBS Document 111-9 Filed 03/30/20 Page 41 0f43 — 3/21/20, 3:41pm

i Share > Copylink \ Download i Copy to 2h Version history < Previous 83 of 91

From: Fr. Ted Barbas <fatherted@boston.goarch.org>
Senton: Friday, August 21, 2015 8:45:28 PM

To: + Emmanuel Lemelson <elemelson@outlook.com>
Subject: Re: This Sunday, August 23

Follow up:

thank you brother

please let me know ASAP as to next Sunday.
thanks

tjb

On Fri, Aug 21, 2015 at 4:40 PM, + Emmanuel Lemelson <elemelson@outlook com> wrote:
Yes Father... with His Eminences blessing will be at Keene this Sunday...
(however, possibility may be traveling next Sunday)
Warm Regards,
+ Rev. Fr. Emmanuel
CONFIDENTIALITY

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the
intended recipient, you have received this message in error and any use, dissemination,
forwarding, printing or copying is strictly prohibited. If you have received this communication in
error, please notify the sender and purge this message immediately without making any copy.

From: Fr. ¥ed Barbas [mailto:fatherted @ boston.goarch.org]
Sent: Friday, August 21, 2015 10:00 AM

To: + Emmanuel Lemelson <el@lemelsoncapital.com>
Subject: This Sunday, August 23

Hi brother,
I pray you are well.

Are you confirmed to serve again this Sunday, August 23, in Keene, NH?

wa o

Ne

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...6Fcom%2FDocuments%2FTimeline%2FMetropalis%200f%20Boston%20Emails Page 1 of 1
Re. This Sunday. August Qs -PPPB"S)11926-PBS Document 111-9 Filed 03/30/20 Page 42 of 43

From: Fr. Ted Barbas <fatherted@boston.goarch.org>
Senton: Friday, August 28, 2015 5:19:26 AM
To: + Emmanuel Lemelson <elemelson@outlook.com>

Subject: Ke: This Sunday, August 23

Follow up:

brother,

Please confirm ASAP if you will serve this coming Sunday, August 30, in Keene.
thanks
tyb

On Fri, Aug 21, 2015 at 4:40 PM, + Emmanuel Lemelson <elemelson@outlook com> wrote:
Yes Father... with His Eminences blessing will be at Keene this Sunday...
(however, possibility may be traveling next Sunday)
Warm Regards,
+ Rev. Fr. Emmanuel

CONFIDENTIALITY

3/21/20, 3:42 PM

i Share ‘2 Copylink Download [ Copyto Gy Version history < Previous 840f91 Ni

The information contained in this electronic message is intended for the exclusive use of the
addressee(s), and may contain confidential or legally privileged information. If you are not the

intended recipient, you have received this message in error and any use, dissemination,

forwarding, printing or copying is strictly prohibited. If you have received this communication in
_ error, please notify the sender and purge this message immediately without making any copy.

From: Fr. Ted Barbas [mailto :fatherted @ boston.goarch.org]
Sent: Friday, August 21, 2015 10:00 AM

To: + Emmanuel Lemelson <el@lemelsoncapital.com>
Subject: This Sunday, August 23

Hi brother,
I pray you are well.

Are you confirmed to serve again this Sunday, August 23, in Keene, NH?

https://lemelsoncapital-my.sharepoint.com/personal/el_lemelsonca...5Fcom%2FDocuments%2F Timeline%2FMetropolis%200f%20Boston%20Emails

Page 1 of 1
Case 1:18-cv-11926-PBS Document 111-9 Filed 03/30/20 Page 43 of 43

abessoyy 1xaL j

   

a a Se a rena

 

Wd vO:ZL 'SL/ZL/OL

sueuL

boy=][e Weiatey We lua toe]

 

Wid €9:Lb ‘SL/E/OL

EMOISOUIO} BUaEy Ul BAJES 0} JOS J]e NOA Dy
Jayjoig
Wd LE:0L 'SL/E/OL

WY Zt 'SL/ZZ/6

EMOIIOWO} BUSEY UI BAJAS 0} Jas |e NOA ay

 

Jeyioig

Wd 85:01 ‘SL/9Z/6
syuey)

WY PLILL ‘SL/GL/S
2MOIJOWO} aUaay 0) BuloB n y
J9yoOIg

WY LL:OL ‘SL/GL/6
syueyl

Wd Zb:OL 'SL/E/6
9/6 ‘Aepuns Siu} ausey 0) Buiob ny
Jeyjolg

Wd SE:e ‘SL/e/6

juam OyM 3X9} }se] 84) 386 J,UpIP | ON

HW 6} Bjqe SEM Jseud Jeyjouy ~gabessaw }x9} Ise} Au Jab NOA pip Jauje4

 

Wd SS:4 'SL/LE/8

qsenbar USA jeydsoy oy) BuipseBas sjreyap ay) jye ow yxoy
Wd O&:P ‘SL/LE/8

 

u si suoyd Aw Jouje-4

 

932 UOed9] jeydsoy eWeN SIA JeYIdsoOY siy J0J sjlejap ay) |/e aU Puss aseejd jeLWADIOA OU) JUAM JI ING NOA Buljje9d pal.3 |

wi wi ee eae — Oo

 

sequeg ff a10poay] Jayjyey co; |

m

|
1
